Name: Commission Regulation (EC) No 2157/98 of 7 October 1998 amending Regulation (EC) No 2106/98 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards beef and veal
 Type: Regulation
 Subject Matter: trade;  Europe;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|31998R2157Commission Regulation (EC) No 2157/98 of 7 October 1998 amending Regulation (EC) No 2106/98 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards beef and veal Official Journal L 271 , 08/10/1998 P. 0016 - 0017COMMISSION REGULATION (EC) No 2157/98 of 7 October 1998 amending Regulation (EC) No 2106/98 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Articles 13(12) and 25 thereof,Whereas Commission Regulation (EC) No 2106/98 (3) lays down special measures for the regularisation of certain export transactions due to the problems prevailing on the market in Russia since the second half of August 1998;Whereas experience has shown that it is necessary to extend these measures to export licences where the operator has indicated any destination in the same refund zone as Russia, in order to enable export operations, affected by the circumstances described above, to be completed; whereas Annex II to Commission Regulation (EC) No 1560/98 of 17 July 1998 fixing the export refunds on beef and veal (4), provides for the different refund zones;Whereas this derogation shall be limited to operators that can prove, in particular on the base of the documents mentioned in Article 1(2) of Council Regulation (EEC) No 4045/89 (5), as last amended by Regulation (EC) No 3235/94 (6) that the licences were intended to be used to carry out exports to Russia;Whereas, in the light of developments, this Regulation should enter into force immediately and should be applicable from 17 August 1998;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2106/98 is hereby amended as follows:1. in Article 1 the following subparagraph shall be added:'It shall also apply to the products mentioned above for which export licences have been issued containing in box 7 the mention of another country in the same zone as Russia, as defined in Annex II to Commission Regulation (EC) No 1560/98 (*), on condition that the operator shows, to the satisfaction of the competent authority, the intention to use the licences with a view to carry out exports to Russia.The evaluation of the competent authority, shall be based, in particular, on the commercial documents mentioned in Article 1(2) of Council Regulation (EC) No 4045/89 (**).(*) OJ L 202, 18.7.1998, p. 58.(**) OJ L 388, 21.12.1989, p. 18.`;2. the following sentence is added to Article 6:'It is applicable from 17 August 1998.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 210, 28. 7. 1998, p. 17.(3) OJ L 267, 2. 10. 1998, p. 5.(4) OJ L 202, 18. 7. 1998, p. 58.(5) OJ L 388, 21. 12. 1989, p. 18.(6) OJ L 338, 28. 12. 1994, p. 16.